BILL OF COSTS

   TEXAS COURT OF APPEALS, SIXTH DISTRICT, AT TEXARKANA

                                  No. 06-14-00092-CV

                    In re: The Estate of Billy Ray Pickett, Deceased



       (No. P11-13427 IN COUNTY COURT AT LAW OF HOPKINS COUNTY)


TYPE OF FEE                   CHARGES         PAID        BY
CLERK'S RECORD                     $260.00    UNKNOWN     PHIL SMITH
REPORTER'S RECORD                 $1,092.00   PAID        PHIL SMITH
FILING                             $195.00    NOT PAID    SMITH & SMITH LAW FIRM


Balance of costs owing to the Sixth Court of Appeals, Texarkana, Texas: $195.00

Court costs in this cause shall be paid as per the Judgment issued by this Court.

       I, DEBRA AUTREY, CLERK OF THE SIXTH COURT OF APPEALS OF THE
STATE OF TEXAS, do hereby certify that the above and foregoing is a true and correct
copy of the cost bill of THE COURT OF APPEALS FOR THE SIXTH DISTRICT OF
TEXAS, showing the charges and payments, in the above numbered and styled cause,
as the same appears of record in this office.

                                                         IN TESTIMONY WHEREOF,
                                                         witness my hand and the Seal of
                                                         the COURT OF APPEALS for
                                                         the Sixth District of Texas, this
                                                         April 2, 2015.

                                                         DEBRA AUTREY, CLERK



                                                         By ___________________________
                                                                                 Deputy